PER CURIAM.
Appellant seeks reversal of an order of the trial judge dismissing its complaint with prejudice. Appellant concedes that Reese v. Damato, 44 Fla. 692, 33 So. 462 (1902) is contrary to its contentions but urges that the antiquity of that case in the light of modern pleading practices requires that we recede from its holding. Although we are of the view that even were it not for the holding of Reese v. Damato, supra, the learned trial judge would have nevertheless been correct in dismissing appellant’s complaint under the circumstances of this particular case, we agree that the teachings of Reese v. Damato, permits no other result and even should we be of the view that those teachings are anachronistic or incorrect it is not our prerogative to “recede” from an opinion of our Supreme Court. (Hoffman v. Jones, 280 So.2d 431 (Fla.1973).
AFFIRMED.
BOYER, C. J., and MILLS AND ERVIN, JJ., concur.